Citation Nr: 1030651	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  00-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for a disability manifested 
by a nervous stomach, to include gastroesophageal reflux disease 
(GERD) and constipation.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army 
National Guard from April 1, 1975 to July 29, 1975 and for an 
additional eight weeks in 1976; she also served on active duty 
from March 1976 to November 1978.  The Veteran has also claimed 
other periods of service in a reserve component.

These matters came before the Board of Veterans' Appeals (Board) 
initially on appeal from a March 2000 decision, which denied the 
Veteran's claims for service connection for PTSD, endometriosis, 
and a disability manifested by a nervous stomach.  The Veteran 
perfected a timely appeal of these determinations to the Board.

In June 2002, the Veteran, accompanied by her spouse, testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge; a copy of the transcript is in the record.

In June 2003, the Board remanded this case for additional 
development and adjudication.

In a March 2007 decision, the Board affirmed the denials of the 
Veteran's claims for service connection for PTSD, for 
endometriosis, and for a disability manifested by a nervous 
stomach, to include GERD and constipation.  The Veteran filed a 
timely appeal to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated in October 2009, the Court 
granted the parties' Joint Motion to Vacate and Remand (joint 
motion) and remanded the appeal to the Board for action 
consistent with the joint motion.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that, when the Veteran specifically requests service connection 
for PTSD, but the medical record includes other psychiatric 
diagnoses, the claim may not be narrowly construed as only a PTSD 
claim, and should be considered as a claim for a psychiatric 
disorder, thus the first issue on appeal has recharacterized as 
shown on the title page.

The appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action, on her part, is required.


REMAND

The Board's review of the record reveals that additional 
development is warranted.

In the joint motion, the parties agreed that the case should be 
remanded due to the Board's failure to provide adequate reasons 
or bases for its determination that VA's duty to assist the 
Veteran had been met.  In particular, the parties noted that the 
Board's June 2003 remand instructed the RO to obtain medical 
records from: the Brooke Army Medical Center, at Ft. Sam Houston, 
Texas; the Moncrief Army Hospital, at Ft. Jackson, South 
Carolina; the VA Medical Centers (VAMCs) in Muskogee and Oklahoma 
City, Oklahoma and in San Antonio, Texas; and the Vet Centers in 
Muskogee and Oklahoma City, Oklahoma.  However, when requesting 
treatment records from Brooke Army Medical Center and from the 
Muskogee and Oklahoma City Vet Centers, the RO asked for records 
using the Veteran's current married name, not her previous last 
names of [redacted], [redacted] or [redacted].  The Veteran also 
indicated that she had received treatment at the San Antonio Vet 
Center.  Thus, on remand, treatment records from the above 
facilities should be sought under the Veteran's previous names.  
In this regard, the Board notes that records from the Oklahoma 
City VAMC dated up to June 10, 2003 appear to have been 
associated with the claims file.  [Parenthetically, the Board 
acknowledges receipt of a July 2010 letter from the Veteran's 
attorney, in which he indicated that he had requested records, 
and received negative responses, from the Brooke Army Medical 
Center and from the San Antonio VAMC.  However, since he failed 
to attach a copy of the request to which each of these providers 
responded to, in order to comply with the Court's Order, the 
Board must request that records from these providers again.]

The Board also notes that on repeated occasions the Veteran 
indicated that she had submitted an original application for 
service connection, with the assistance of the Disabled American 
Veterans (DAV), to the VA RO in Seattle, Washington (Seattle RO) 
between 1978 and 1981 that should contain evidence pertinent to 
her claims.  It does not appear that any attempts have been made 
to obtain the alleged documents.  On remand, the RO should 
contact the Seattle RO and the DAV Office at the Seattle RO to 
ascertain if there is another claims file and/or documents 
pertinent to her appeal that might have been filed under the last 
name of either [redacted] or [redacted].

In addition, in a February 2002 stressor statement, the Veteran 
indicated that she was treated for a STD, claimed as syphilis, 
while on ACDUTRA in the Army National Guard from April 1, 1975 to 
July 29, 1975, at Ft. Jackson.  Although the parties agreed that 
all of the Moncrief Army Hospital records have been associated 
with the claims file, the only record showing treatment for an 
STD is the medical history portion of the Veteran's August 1975 
Army enlistment examination report, noting her report of having 
been treated for gonorrhea in July 1975.  In that same stressor 
statement, the Veteran maintained that, while on AIT in 1976 she 
was treated for "crabs" or "body lice" after being raped by a 
drill sergeant.  However, no records from the Moncrief Army 
Hospital dated during her period of ACDUTRA or during her AIT in 
1976 under her maiden name of [redacted] appear to have been 
associated with the claims file.  Thus, on remand such records 
should be sought from the Moncrief Army Hospital for both periods 
and from the Washington State Army National Guard only for the 
period of her ACDUTRA in 1975.  

In that statement, and others, the Veteran claims that she 
repeatedly reported that her first husband physically abused her 
to their superiors and that, as a result, he was sent for 
additional training, such as, ranger school.  On remand, the RO 
should attempt to obtain any outstanding service personnel 
records for the Veteran, as they might show reports of 
physical/domestic abuse and/or decreases in her performance.  
Similarly, the RO should attempt to obtain and review the service 
personnel records for the Veteran's first husband, N. A. (whose 
social security number (SSN) is provided in an attachment to the 
Veteran's February 2004 stressor statement) and provide a summary 
to be associated with the record detailing any complaints, 
disciplinary actions, transfers, and the types, duration, and 
timing of any training taken, especially for the period after 
March 1, 1977, six months prior to the birth of their son when 
the Veteran indicated that the abuse escalated.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Seattle RO and to 
the DAV Office located at the Seattle RO, 
asking them to provide any documents on file 
or in their archives received from [redacted]
[redacted] and/or [redacted], after 
November 9, 1978.  All requests/responses 
should be associated with the claims file.

2.  Contact the National Personnel Records 
Center (NPRC), the Adjutant General of the 
State of Washington, the Department of the 
Army, and any other appropriate records 
depository and request copies of: (1) service 
personnel records for the Veteran under her 
maiden name of [redacted] and her first married 
name of [redacted]; (2) service personnel 
records for the Veteran's first husband, N. 
A. (see February 2004 stressor statement for 
his SSN), and provide a summary to be 
associated with the record detailing any 
complaints, disciplinary actions, transfers, 
and the types, duration, and timing of any 
training taken, with particular emphasis on 
the period after March 1, 1977 until the 
Veteran's own discharge on November 9, 1978; 
and (3) any service treatment records for the 
Veteran dated during her period of ACDUTRA 
from April 1, 1975 to July 29, 1975 and 
during her AIT in 1976 under her maiden name 
of [redacted] and for the period after August 
25, 1977 under her first married name of 
[redacted] from the Moncrief Army Hospital.  
All requests/responses should be associated 
with the claims file.

3.  Contact the Brooke Army Medical Center 
and request any records of evaluation and 
treatment of the Veteran under the names of 
[redacted], [redacted] and [redacted] dating from 
1975.  All requests/responses should be 
associated with the claims file.

4.  Contact the VAMCs in San Antonio, 
Muskogee and Oklahoma City and the Vet 
Centers in San Antonio, Tulsa, Muskogee and 
Oklahoma City and request any records of 
evaluation and treatment of the Veteran under 
the names of [redacted], [redacted] and [redacted] 
dating from 1978.  All requests/responses 
should be associated with the claims file.

5.  If any records sought are not obtained, 
notify the Veteran and her attorney of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken. 

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claims.  If any benefit sought 
on appeal remains denied, furnish to the 
Veteran and her attorney an appropriate 
supplemental statement of the case and afford 
them the appropriate time period for 
response.  Then, return the claims file to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


